DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The reason for allowance of claims 1-13 was included in the previous office action.
The primary reason for allowance of claim 14 is the inclusion of the electrodes including an electrode of the IGBT portion and an electrode of the FWD portion; continuously maintaining the contact probes in contact with the electrodes while: performing one of a test of the IGBT portion and a test of the FWD portion, after performing the one of the test of the IGBT portion and the test of the FWD portion, switching a test circuit connected to the RC-IGBT chip, and after switching the test circuit, performing the other of the test of the IGBT portion and the test of the FWD portion and after performing both the test of the IGBT portion and the test of the FWD portion, separating the contact probes from the electrodes. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor 
The primary reason for allowance of claim 16 is the inclusion of performing the turn on/off test includes connecting to the RC-IGBT chip an IGBT characteristic test load including a circuit made up of a first coil and a first diode connected in parallel and a snubber circuit at the time of the turn on/off test; performing the avalanche test includes connecting to the RC-IGBT chip the IGBT characteristic test load including the first coil and the snubber circuit at the time of the avalanche test; performing the short-circuit test includes connecting a power supply to the RC-IGBT chip at the time of the short-circuit test, and performing the recovery test includes connecting to the RC-IGBT chip a FWD characteristic test load including a circuit made up of a second coil and a second diode connected in parallel and a capacitor for suppressing fluctuations in the power supply at the time of the recovery test. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claim 17 have been found allowable due to their dependencies upon claim 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
2/13/2021